Citation Nr: 1449666	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  13-23 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased initial compensable evaluation for residuals of prostate cancer prior to June 25, 2012.  

2.  Entitlement to an increased initial rating in excess of 40 percent for residuals of prostate cancer since June 25, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1968 until December 1974.  The Veteran's DD-214 notes over 13 years of active service prior to this period, but exact dates could not be located in the claims file.  He has been awarded a Purple Heart Medal among his other awards and decorations.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran was granted service connection for prostate cancer residuals in a January 2012 rating decision, effective April 4, 2011.  The Veteran appealed, and in a July 2013 decision, VA increased this rating to 40 percent, effective June 25, 2012.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  There is a higher maximum rating and no waiver has been received.  Therefore, the issues are still on appeal as listed on the title page.  

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  The Veteran's October 2014 Appellant Brief is located in the Veterans Benefits Management System.  The Veteran's VA outpatient treatment records are located in Virtual VA.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The evidence prior to June 25, 2012 demonstrates that the residuals of the Veteran's prostate cancer did not include voiding dysfunction, urinary frequency, obstructive voiding, or urinary tract infection.  

2.  The evidence since June 25, 2012 demonstrates that the residuals of the Veteran's prostate cancer were manifested by awakening to void more than five times per night, wearing adult diapers when away from home more than two hours, hesitancy, slow stream and decreased force of stream.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for residuals of prostate cancer prior to June 25, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.115, Diagnostic Code 7528 (2014).  

2.  The criteria for an initial rating in excess of 40 percent for residuals of prostate cancer since June 25, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.14, 4.115, Diagnostic Code 7528.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As this is an appeal arising from the initial grant of service connection, the notice that was provided in April 2011 before service connection was granted was legally sufficient and VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006).  The Veteran has not argued otherwise.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran VA examinations in May 2011, June 2013, and an addendum opinion in July 2013.  There is no additional evidence that need be obtained.  

Increased Ratings for Residuals of Prostate Cancer

Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7 and 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
 
If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  
 
Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating.  That is, it is possible to be awarded separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).  

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  Where diagnostic codes refer the decisionmaker to these specific areas dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  38 C.F.R. § 4.115(a).  

Malignant neoplasms of the genitourinary system are to be rated 100 percent.  Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months. Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e). If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant. 38 C.F.R. § 4.115(b), Diagnostic Code 7528.  

The Veteran's prostate cancer is in remission, as will be described below.  Therefore, VA rated his residuals.  Id.  As the Veteran is already rated for renal dysfunction for another service-connected disability, VA has rated his prostate cancer residuals under voiding dysfunction.  38 C.F.R. § 4.14.  

Voiding dysfunction is to be rated as urine leakage, frequency, or obstructed voiding.  Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials which must be changed less than 2 times per day warrants a 20 percent rating.  That which requires the wearing of absorbent materials which must be changed 2 to 4 times per day warrants a 40 percent rating.  That which requires the wearing of absorbent materials which must be changed more than 4 times per day warrants a 60 percent rating.  38 C.F.R. § 4.115(a).  

Urinary frequency with a daytime voiding interval between two and three hours or awakening to void two times per night warrants a 10 percent rating.  A daytime voiding interval between one and two hours or awakening to void three to four times per night warrants a 20 percent rating.  A daytime voiding interval of less than one hour or awakening to void five or more times per night warrants a 40 percent rating.  Id. 

Obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year warrants a noncompensable rating.  	Obstructed voiding with marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following warrants a 10 percent rating: post-void residuals greater than 150 cc, uroflowmetry of markedly diminished peak flow rate (less than 10 cc/sec), recurrent urinary tract infections secondary to obstruction, or stricture disease requiring periodic dilatation every 2 to 3 months.  Urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  Id.  

Urinary tract infection with long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management warrants a 10 percent rating.  Recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management warrants a 30 percent rating.  Id.  

The Veteran was afforded a VA examination in May 2011.  There, the Veteran was noted to have been diagnosed with prostate cancer in 2002, but that the cancer was in remission.  The Veteran was noted to have residuals from the cancer in the form of erectile dysfunction.  Erectile dysfunction has already been rated separately and is not currently before the Board.  The examiner noted no voiding dysfunction in the form of urine leakage, urinary frequency, or obstructed voiding.  The examiner also noted the Veteran did not require an appliance, had no history of recurrent urinary tract infections, or any other residuals.  The Veteran's prostate-specific antigen (PSA) was 1.14, which the examiner marked as stable.  

The Veteran was afforded another VA examination in June 2013.  There, his prostate cancer was noted to be active again.  The examiner noted that the Veteran had voiding dysfunction causing urine leakage, forcing the Veteran to wear adult diapers when away from home for more than two hours.  The examiner stated that the Veteran did not use an appliance, but that he had increased urinary frequency, with a daytime voiding interval between 1 and 2 hours and nighttime awakening to void 5 or more time per night. The examiner also noted obstructed voiding in the form of hesitancy, slow or weak stream, and decreased force of stream.  The examiner noted no recurrent urinary tract infections.  The examiner noted PSA levels of 2.68 in June 2013, up from 1.9 in July 2012 and 1.1 in May 2011.  

The Veteran was afforded an addendum opinion July 2013.  There, the examiner noted that the June 2013 examiner had marked the Veteran's prostate cancer as active and noted a climbing PSA level.  The July 2013 examiner stated that upon recheck the Veteran's PSA level was 1.8 and that there was no documented recurrence of prostate cancer.  Therefore, he opined that prostate cancer continued to be in remission.  

The Veteran also sought VA outpatient treatment.  From March 2011 through May 2011, the Veteran was noted to have consistent elimination (voiding).  In April 2011, the Veteran was noted to have no incontinence.  In an August 2011 record, a clinician stated "patient should have a cath[eter], but I'm worried about his renal insufficiency."  This statement was made by a cardiologist in the context of treatment for the Veteran's heart issues.  In October 2012 and April 2013, the Veteran was noted to have no urgency, frequency, nocturia, or dysuria.  A July 2014 urology record notes improved nocturia which is down to three times per night, while daytime frequency is still about every two hours.  The most recent PSA measurement noted is the July 2013 1.80 measurement.  An undated lab report shows a PSA level of 2.3 in July 2014, but also notes the reference range for PSA is 0 to 4. 

The Veteran has also made several statements regarding his disability.  In June 2012, the Veteran stated that he had to get up more than 5 times per night to go to the bathroom.  He added that the problem is almost as often during the day, but did not provide a more specific frequency.  He noted that he wears protective clothing when leaving the home and that if he cannot locate a restroom, he is forced to void in his clothes.  In his August 2013 VA-9 Form, the Veteran stated that he had been informed that his prostate cancer was active again.  In his October 2014 Appellant Brief, the Veteran's representative stated that he used absorbent materials since April 2011.  Finally, the Veteran stated that there is evidence of recurrence, metastasis and renal dysfunction as evidenced by the lab report showing a PSA of 2.8.  

The Veteran has not met the criteria for a compensable rating for the period prior to June 25, 2012.  In that period, the Veteran's prostate cancer was in remission and there is no record of any voiding dysfunction in the form of urine leakage, frequency, or obstruction other than the Veteran's statements.  The August 2011 VA outpatient record about the Veteran needing a catheter was made by a cardiologist in the context of treatment for heart issues.  It also shows that the Veteran did not have an appliance at that time.  The Veteran also did not have urinary tract infections.  He did not otherwise demonstrate clinical symptoms that were consistent with a compensable rating during this time.

The Veteran has not met the criteria for a rating in excess of 40 percent for the period since June 25, 2012.  As noted above, the Veteran reported increased nighttime and daytime voiding in June 2012.  This was corroborated by his June 2013 examination, which noted increased urinary frequency, with a daytime voiding interval between 1 and 2 hours and nighttime awakening to void 5 or more time per night. The examiner also noted obstructed voiding in the form of hesitancy, slow or weak stream, and decreased force of stream.  The Veteran's prostate cancer was noted to be active again in that examination, but this was refuted by the examination July 2013 addendum opinion.  The July 2013 examiner opined that there was no evidence of prostate cancer recurrence and a recheck of the PSA level showed 1.8.  The record shows no recurrence or metastasis of prostate cancer.  There is also no evidence that the Veteran uses or has ever used an appliance or that he wears absorbent materials that must be changed more than 4 times per day.  The Veteran has stated that he wears absorbent materials when he leaves the house for more than 2 hours, but as there is no evidence fulfilling the requirement of changing them 4 times per day, a higher rating is not warranted.  

The Veteran has stated that he was informed his prostate cancer was active once more and specifically mentioned the undated lab report which shows July 2014 PSA of 2.3.  As discussed above, there is no medical evidence that the Veteran's prostate cancer is active again.  Furthermore, the Veteran does not have the education or training to make a complex medical decision such relating an elevated PSA level to the recurrence of cancer.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Therefore, the Board cannot grant an increased rating based on voiding dysfunction for either period.  The Board notes that as discussed above, the Veteran is already separately rated for renal dysfunction.  The Board also cannot grant an increased rating based on a recurrence of prostate cancer as it is still in remission.  

Staged ratings are already in effect.  As the Veteran's symptoms are unchanged within each period, further staging is not necessary.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has considered whether the Veteran's disabilities warrant referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the Veteran's symptoms are expressly contemplated by the rating schedule. As outlined above, the Veteran has residuals of prostate cancer with urinary frequency requiring awakening more than 5 times per night.  Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.115 Diagnostic Code 7528.  The regulations and case law expressly consider each of these symptoms.  In other words, Diagnostic Code 7528 adequately contemplates all of the Veteran's symptoms.  Therefore, the first step of Thun has not been met, and referral for the assignment of extraschedular disability ratings is not warranted.  

As the preponderance of the evidence is against the claim the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to an increased initial compensable evaluation for residuals of prostate cancer prior to June 25, 2012 is denied.  

Entitlement to an increased initial rating in excess of 40 percent for residuals of prostate cancer since June 25, 2012 is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


